DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.   

Response to Amendment
3.	Applicant’s amendments filed 5/24/2022 to the claims are accepted and entered. In this amendment, claims 1, 2, 4, 6, 8-17, and 19-20 have been amended. In response the 101 rejection is withdrawn. 

Response to Argument
4.	Applicant’s arguments filed on 5/24/2022 regarding the prior art have been fully considered, but they are moot in view of new ground of rejection by the amendments. 
	Regarding the 101’s arguments:  The Examiner respectfully disagrees. The claims recite abstract ideas of arranging, aligning, parsing. The combination of additional elements in the claims amount no more than instructions to apply the exception using a conventional tool, such as a resistivity tool to collect data, which is form of insignificantly extra-solution activity and a localizer processor is a generic computer component performs generic functions. Accordingly, even in combination, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



6.	Claims 1-4, 6-10, and 12-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception.

	The recitation in claim 1: collecting a set of resistivity data from a resistivity tool located downhole of a borehole located at a well site, where the resistivity tool is directed by a borehole system; arranging, around a representation of the borehole utilizing a non-overlapping pattern, at least two longitudinal slices of data from the set of resistivity data, wherein each longitudinal slice of data in the set of resistivity data represents one measurement as collected by the resistivity tool, where at least one longitudinal slice of data from the at least two longitudinal slices of data extends into a look ahead area, and the look ahead area is an area ahead of the resistivity tool as the resistivity tool is moved through the borehole; aligning each longitudinal slice of data in the set of resistivity data to the borehole utilizing a corresponding central point depth of each respective longitudinal slice of data; selecting a subset of slice from the set of resistivity data; and utilizing a resistivity localizer processor to localize an object in the look ahead area relative to the resistivity tool by analyzing a distribution resistivity curve of the resistivity data corresponding to each slice of data in the subset of slices and generating an analyzation output, wherein the analyzation output is utilized as an input to an operation plan of one of the borehole system, a well site controller, a geo-steering system, or a user system2Appl. No. 17/071,111.


9. a resistivity tool, capable to collect a set of resistivity data, wherein the resistivity tool is located downhole a borehole of a well site, the set of resistivity data includes at least two longitudinal slices of data, and at least one longitudinal slice of data from the at least two longitudinal slices of data extends into a look ahead area, where the look ahead area is an area ahead of a direction of movement of the resistivity tool; and a resistivity localizer processor, capable of receiving the set of resistivity data, arranging each longitudinal slice of data in the set of resistivity data around a representation of the borehole where each longitudinal slice of data in the set of resistivity data is non-overlapping, parsing the set of resistivity data into one or more subsets of slices, and producing one or more card views to localize an object in a look ahead area using a distribution resistivity curve of the one or more subsets of slices, wherein each slice of data in the one or more subsets of slices represents one measurement as collected by the resistivity tool, and localization of the object is utilized as an input to an operation plan of one of a borehole system, a well site controller, a geo-steering system, or a user system.


16. receiving the set of resistivity data from a resistivity tool located downhole of a borehole located at a well site, where the resistivity tool is directed by a borehole system; arranging, around a representation of the borehole utilizing a non-overlapping pattern, at least two longitudinal slices of data from the set of resistivity data, wherein each longitudinal slice of data in the set of resistivity data represents one measurement as collected by the resistivity tool, where at least one longitudinal slice of data from the at least two longitudinal slices of data extends into a look ahead area, and the look ahead area is an area ahead of the resistivity tool as the resistivity tool is moved through the borehole; aligning each longitudinal slice of data in the set of resistivity data to the borehole utilizing a corresponding central point depth of each respective longitudinal slice of data; selecting a subset of slices from the set of resistivity data; and utilizing a resistivity localizer processor to localize an object in a look ahead area relative to the resistivity tool by analyzing a distribution resistivity curve of the resistivity data corresponding to each slice of data in the subset of slices 7Appl. No. 17/071,111and generating an analyzation output, wherein the analyzation output is utilized as an input to an operation plan of one of the borehole system, a well site controller, a geo-steering system, or a user system.


	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process, machine).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mathematical Relationships/Calculations, such as arranging a set of slices and aligning each slice (claims 1,16) and parsing the resistivity data into subset slices, and arranging the slices of data (claim 9) and Mental Process such as concepts performed in the human mind (including an observation, evaluation, judgement, opinion), e.g. selecting one or more slices for analyzing and with the set of data to localize an object in a look ahead area, wherein the analyzation output is utilized as an input to an operation plan (claims 1, 16), localization of the object is utilized as an input to an operation plan and producing one or more card views to localize an object in a look ahead area (claim 9). Thus, the step 2A – prong I is yes.   
Next, under the Step 2A, Prong II, we consider whether the claim that recites a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claims 1 and 16: the recitations of collecting resistivity data by a resistivity tool and generate an analyzation output are data gathering by a conventional equipment and generating output, which is a form of insignificant extra-solution activity.   
In Claim 9: the recitation of a resistivity tool and a resistivity localizer are generic and conventional tool for collecting and receiving data which amount insignificant extra-solution activity MPEP 2106.05(g), and producing one or more card view is a generic function without encompassing a generic computer.  
In claims, the additional elements in the preambles of claims 1 and 9, (a method, a system) and in claim 16, “a computer program product having a series of operating instructions stored on a non-transitory computer-readable medium that directs a data processing apparatus when executed thereby to perform operations to determine look ahead inversion mapping from resistivity data is not qualified for meaningful limitations because it only generally links the use of the judicial exception to a particular technological environment of field of use.  
In conclusion, the above additional elements, considered individually and in
combination with the other claim elements do not reflect an improvement to other
technology or technical field, and, therefore, do not integrate the judicial exception into a
practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient
to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior
art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-4, 6-8, 10, 12-15, and 17-20 provide additional features/ steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong I), recite no additional elements reflecting a practical application (Step 2A, Prong II), and fail a "significantly more" test under the step 2B for the same reasons as discussed with regards to the independent claims. Thus, the dependent claims are also ineligible.  

	Claim Rejections - 35 USC § 112	
7. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The recitation in claim 1 “selecting a subset of slices from the set of resistivity data” (line 13) is indefinite. It is unclear whether Applicant means “a subset of slices” refers to “at least two longitudinal slices of data from the set of resistivity data” (line 5). There is no clarification in the claim nor in the specification.	
b.	Further, “each slice of data” lacks explicitly antecedent basis and indefinite.  It is unclear whether “each slice of data” is the same “each longitudinal slice of data”? 
c.	Similarly, claims 9 and 16 are rejected for the same reason as in claim 1 (a, b).
d.	Furthermore, in claim 1 “analyzing a distribution resistivity curve of the resistivity data corresponding to each slice of data in the subset of slices” (lines 17-18) lacks explicitly antecedent basis. It is unclear whether “the resistivity data” in the subset of slices from the resistivity data corresponding to each side of data in the subset of slices” in lines 13-14?
e.	Similarly, claim 16 is rejected for the same reason as in claim 1 d.
f.	In claim 1 “generating an analyzation output” is in definite. It is unclear an analyzation output of what? whether it refers to “the distribution resistivity curve of the resistivity data” (lines 17-18)?
g.	Similarly, claim 16 is rejected for the same reason as in claim 1 f.
h.	In claim 9 “wherein each slice of data in the one or more subsets of slices” (lines 12-13) lacks explicitly antecedent basis. It is unclear whether it means “wherein each slice of data in the one or more subsets of slices from the set of the resistivity data in lines 10-11?
	Dependent claims 2-8, 10-15, and 17-20 are also rejected for the same reason as respective parent claim. 
Examiner note: Due to number of 35 USC 112(b) rejections, the examiner has provided a number of examples of the claim deficiencies in the above rejections, however, the list of deficiencies may not be all inclusion. Applicant should refer to theses as examples of deficiencies and should make all the necessary correction to all claims to eliminate the claim rejections.  
Due to the number of 112 rejections the claims have been treated on their merits as best understood by the Examiner.

Statement of 35 U.S.C § 102 and 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.    

Claim Rejections - 35 USC § 103
10. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being obvious over US patent 9,239,403 (of record) of Bittar et al, hereinafter Bittar in view of US 2013/ 0141102 of Donderici et al, hereinafter Donderici.
As per Claims 1 and 16, Bittar teaches a method and a program product comprising: collecting a set of resistivity data from a resistivity tool located downhole of a borehole located at a well site, where the resistivity tool is directed by a borehole system ( Fig 1, resistivity tool 105”, col 5 lines 52-54 and 58-66, col 4 lines 4-16 );  
arranging, around a representation of the borehole utilizing a non-overlapping pattern, at least two longitudinal slices of data from the set of resistivity data, wherein each longitudinal slice of data in the set of resistivity data represents one measurement as collected by the resistivity tool (azimuthal array forms separate slices as “non-overlapping”, two sub-arrays “two longitudinal slices of data, col 4 lines 26-33, each bin in Fig 7 considered “slice”, bin 1 and bin 17 considered a set of slices of data, col 3 lines 13-17, col 10 lines 44-51, col 11 lines 31-37); 
aligning each longitudinal slice of data in the set of resistivity data to the borehole utilizing a corresponding central point depth of each respective longitudinal slice of data ( central titled receivers to provide a plurality of sub-arrays, col 8 lines 30-39, e.g. using 32 bins in Fig 7, reading and aligning opposing each bin, col 11 lines 46-49); 
selecting a subset of slices from the set of resistivity data (Fig 9, step 940, col 5 lines 13-23 and 38-42, col 13 lines 1-13); and 
generating an analyzation output, wherein the analyzation output is utilized as an input to an operation plan of one of the borehole system, a well site controller, a geo-steering system, or a user system (col 1 lines 15-23, col 7 lines 31-43, col 15 lines 14-20). 2Appl. No. 17/071,111 
Bittar does not explicitly teach where at least one longitudinal slice of data from the at least two longitudinal slices of data extend into a look ahead area, and the look ahead area is an area ahead of the resistivity tool as the resistivity tool is moved through the borehole; and
utilizing a resistivity localizer processor to localize an object in the look ahead area relative to the resistivity tool by analyzing a distribution resistivity curve of the resistivity data corresponding to each slice of data in the subset of slices
Donderici teaches where at least one longitudinal slice of data from the at least two longitudinal slices of data extends into a look ahead area, and the look ahead area is an area ahead of the resistivity tool as the resistivity tool is moved through the borehole ( Fig 1 shows longitudinal axis 107 of tool 105, the tool makes measurement ahead of a drill considered “look ahead area ahead of resistivity tool 105”, pars 0026, 0036-0038 ); and
utilizing a resistivity localizer processor to localize an object in the look ahead area relative to the resistivity tool by analyzing a distribution resistivity curve of the resistivity data corresponding to each slice of data in the subset of slices ( pars 0027, 0032, 0083, 0086). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Bittar to monitor the changes in the resistivity, drastic changes in the pressure ahead of the bit as taught by Donderici that would detecte and appropriate action can be taken to prevent blow-outs, such that automatic alerts may be generated to detect the environment ahead of a drill bit can also be applied to intercept or avoid other wells or well branches. The results may be used to steer the drilling operation (Donderici, par 0086).
As per Claims 2 and 17, Bittar in view of Donderici teaches the method and program product as recited in Claims 1 and 16, further comprising: Bittar does not explicitly teach generating an inversion map utilizing the analyzation output, and the inversion map is used as an input to the operation plan. Donderici teaches generating an inversion map utilizing the analyzation output, and the inversion map is used as an input to the operation plan ( pars 0029-0030, 0034, Fig 14, 1450, 0014, 0087 ). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Bittar to measure with a successful inversion of each parameter as taught by Donderici that would decouple and/or solve for all parameters and can be useful for guiding the drilling operation into desired targets or identify potential danger zones (Donderici, par 0034). 
As per Claims 3 and 18, Bittar in view of Donderici teaches the method and program product as recited in Claims 1 and 16, Bittar further teaches comprising: communicating the analyzation output to the borehole system ( Fig 10, 1035 and 1055, col 14 lines 15-20, col 15 lines 10-14 and 60 to col 16 line 5 ). 
As per Claims 4 and 19, Bittar in view of Donderici teaches the method and program product as recited in Claims 1 and 16, Bittar further teaches comprising: adjusting an operation plan of the borehole system utilizing the analyzation output ( col 1 lines 18-23, col 15 lines 17-20). 
As per Claim 5, Bittar in view of Donderici teaches the method as recited in Claim 1, Bittar further teaches wherein the borehole system is the well site controller (col 4 lines 4-9 and 54-57, col 15 lines 46-55). 
As per Claims 6 and 20, Bittar in view of Donderici teaches the method and program product as recited in Claims 1 and 16, Bittar does not explicitly teach wherein the non-overlapping pattern utilizes an interleaved helix pattern. Donderici teaches the non-overlapping pattern utilizes an interleaved helix pattern ( Figs 26-27 show interleaved helix pattern between transmitters and receivers signals, pars 0101-0102 ). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Bittar to display an interleaved helical pattern as taught by Donderici that would be desirable to measure the resistivity at various depths based on the frequency range of transmitters and receivers signals to fully characterize the formation (Donderici, pars 0002, 0036 ).
As per Claim 7, Bittar in view of Donderici teaches the method as recited in Claim 1, Bittar further teaches wherein the central point depth of each respective longitudinal slice of data is measured using one of a true vertical depth, a true vertical depth sub-sea, or a measured depth (col 3 lines 33-41, col 9 lines 13-19 and 36-42).3Appl. No. 17/071,111 
As per Claim 8, Bittar in view of Donderici teaches the method as recited in Claim 1, Bittar further teaches wherein the object is one or more of an adjacent borehole (col 2 lines 28-32), a metal pipe, or a subterranean formation change.  
As per Claim 9, Bittar teaches a system, comprising: 
a resistivity tool, capable to collect a set of resistivity data, wherein the resistivity tool is located downhole a borehole of a well site (Fig 1, resistivity tool 105”, col 5 lines 52-54 and 58-66, col 4 lines 4-16 ), the set of resistivity data includes at least two longitudinal slices of data ( at least two sub-arrays “two longitudinal slices of data” have different distances, col 4 lines 26-33 ); 
a resistivity localizer processor ( Fig 1, azimuthal deep resistivity “ADR”, col 3 lines 11-12 ), capable of receiving the set of resistivity data ( col 3 lines 33-45, col 8 lines 17-22 ) arranging each longitudinal slice of data in the set of resistivity data around a representation of the borehole where each longitudinal slice of data in the set of resistivity data is non-overlapping ( azimuthal array forms separate slices as “non-overlapping”, col 4 lines 26-33, each bin in Fig 7 considered “slice”, bin 1 and bin 17 considered a set of slices of data, col 3 lines 13-17, col 10 lines 44-51, col 11 lines 31-37), 
parsing the set of resistivity data into one or more subsets of slices ( col 3 lines 13-23, col 9 lines 47-49 ), and
producing one or more card views ( Figs 5A-5C show card views, col 9 line 36 to col 10 line 15 ), wherein each slice of data in the one or more subsets of slices represents one measurement as collected by the resistivity tool ( Fig 1, tool 105 has an arrangement of sensor array at different azimuthal array forming separate slices, see col 2 lines 61-63, col 3 lines 8-10, col 4 lines 6-32 ), and localization of the object is utilized as an input to an operation plan of one of a borehole system, a well site controller, a geo-steering system, or a user system ( col 1 lines 15-23, col 7 lines 31-43, col 15 lines 14-20 ). 2Appl. No. 17/071,111 
Bittar does not explicitly teach at least one longitudinal slice of data from the at least two longitudinal slices of data extends into a look ahead area, where the look ahead area is an area ahead of a direction of movement of the resistivity tool; and to localize an object in a look ahead area using a distribution resistivity curve of the one or more subsets of slices. 
Donderici teaches at least one longitudinal slice of data from the at least two longitudinal slices of data extends into a look ahead area, where the look ahead area is an area ahead of a direction of movement of the resistivity tool ( Fig 1 shows longitudinal axis 107 of tool 105, the tool makes measurement ahead of a drill considered “look ahead area ahead of resistivity tool 105”, pars 0026, 0036-0038 ); and to localize an object in a look ahead area using a distribution resistivity curve of the one or more subsets of slices ( pars 0027, 0032, 0083, 0086). 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Bittar to monitor the changes in the resistivity, drastic changes in the pressure ahead of the bit as taught by Donderici that would detecte and appropriate action can be taken to prevent blow-outs, such that automatic alerts may be generated to detect the environment ahead of a drill bit can also be applied to intercept or avoid other wells or well branches. The results may be used to steer the drilling operation (Donderici, par 0086).
As per Claim 10, Bittar in view of Donderici teaches the system as recited in Claim 9, Bittar further teaches comprising: a result transceiver ( the tool contains an electronic includes transmitter and receivers considered “a transceiver”, col 5 lines 56-57, col 15 line 60 to col 16 line 5 ), operable to receive an output from the resistivity localizer processor and communicate the output to the borehole system, the well site controller, the geo-steering system, or the user system ( col 3 lines 33-52, col 10 lines 41-51, col 12 lines 9-24 ).  
As per Claim 11, Bittar in view of Donderici teaches the system as recited in Claim 10, Bittar further teaches wherein the borehole system is one or more of a bottom hole assembly (col 15 lines 46-55) or a computing system.  
As per Claim 12, Bittar in view of Donderici teaches the system as recited in Claim 9, Bittar further teaches the resistivity localizer processor is located proximate the resistivity tool (col 8 lines 30-32, col 10 lines 24-38) and a computing system is utilized to generate boundary data using the resistivity data (col 4 lines 34-57).  
As per Claim 13, Bittar in view of Donderici teaches the system as recited in Claim 9, Bittar further teaches wherein the resistivity localizer processor is located at a surface location and a user input directs the parsing the set of resistivity data used to produce the one or more card views (col 9 line 36 to col 10 line 25, col 11 lines 46-56, col 12 lines 25-46).  
As per Claim 14, Bittar in view of Donderici teaches the system as recited in Claim 9, Bittar further teaches the resistivity localizer processor is further capable to align each longitudinal slice of data in the set of resistivity data to the borehole utilizing a corresponding central point depth parameter of each longitudinal slice of data ( central titled receivers to provide a plurality of sub-arrays, col 8 lines 30-39, e.g. using 32 bins in Fig 7, reading and aligning opposing each bin, col 11 lines 46-49).5Appl. No. 17/071,111 
As per Claim 15, Bittar in view of Donderici teaches the system as recited in Claim 9, Bittar does not explicitly teach wherein the resistivity localizer processor is further capable of generating an inversion map representing a portion of a subterranean formation in the look ahead area of the borehole. Donderici teaches the resistivity localizer processor is further capable of generating an inversion map representing a portion of a subterranean formation in the look ahead area of the borehole (pars 0029-0030, 0034, Figs 13-14, 0084, 0087). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Bittar to measure with a successful inversion of each parameter as taught by Donderici that would decouple and/or solve for all parameters and can be useful for guiding the drilling operation into desired targets or identify potential danger zones (Donderici, par 0034). 6Appl. No. 17/071,111 

Conclusion
 12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lynda Dinh/
Examiner, AU 2865

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863